Citation Nr: 0116342	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had active military service from July 1993 to 
October 1997 with approximately four years and one month of 
prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

Subsequent to the most recent Supplemental Statement of the 
Case, which was issued in April 2000, the RO obtained 
additional VA outpatient treatment records.  This evidence 
has not been considered by the RO and the veteran has not 
waived initial RO consideration.  38 C.F.R. § 20.1304(c) 
(2000).  These records show that the veteran was evaluated 
for bilateral knee complaints in August 2000 and suggest that 
there may be additional manifestations of the knee disability 
that were not shown during the most recent compensation 
examination in November 1999.  Thus, another examination is 
warranted.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the RO 
should review the case and ensure that there has been 
compliance with the new law or take whatever action is needed 
to comply.  



Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to either 
knee that have not already been obtained.  
The RO should make reasonable efforts to 
obtain copies of the veteran's medical 
records from any sources adequately 
identified whose records have not 
previously been secured.  In any event, 
the RO must obtain any additional VA 
medical records pertaining to the 
veteran's knees.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim.  

3.  The RO should afford the veteran a VA 
orthopedic examination to evaluate his 
bilateral bilateral knee disability.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner (including the 
August 1, 2000 VA outpatient record 
pertaining to the knees), and the review 
of the file should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should conduct a thorough 
orthopedic examination of the veteran's 
lower extremities and address each knee 
separately in the report.  The examiner 
should provide a diagnosis of any 
pathology found in either knee and an 
opinion regarding the etiology of any 
such knee pathology.  The examiner should 
report, in degrees of arc, passive and 
active range of motion for each knee and 
any limitation of motion due to pain, 
and, for each knee, note whether the 
veteran has or does not have any 
subluxation, instability, crepitance, 
locking, swelling, or positive 
apprehension and grind tests (as noted in 
an August 2000 VA outpatient record) and 
the significance of the test results.  
The examiner should also comment on the 
clinical significance of the recommended 
"v. medialis exc" noted in the August 1, 
2000 outpatient record.  The examiner 
should distinguish between any lower 
extremity impairment due to the veteran's 
recent right ankle injury from that 
resulting from the service-connected 
bilateral knee disorder.  

The examiner should also describe any 
functional loss due to the service-
connected knee disability, including the 
inability to perform normal working 
movements of the joints with normal 
excursion, strength, speed, coordination, 
and endurance.  Additionally, the 
examiner should be asked to evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
the evaluation of disability to a point 
in time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by and consistent with 
objective evidence of knee pathology.  
The examiner should provide the complete 
rationale for all opinions given.  

4.  Thereafter, the RO should review the 
claims files to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO must also ensure that 
any other notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues on appeal.  The RO must consider 
all relevant evidence, including but not 
limited to all VA examination reports 
from 1997 to the present, and any 
additional medical records obtained 
pursuant to this remand.  
6.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished an 
SSOC.  The SSOC must contain a discussion 
of the evidence received subsequent to 
the SSOC of April 2000, any applicable 
laws and regulations not previously 
provided, and adequate reasons for the 
determinations.  No inferences should be 
drawn from this remand as to the ultimate 
outcome in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


